DETAILED ACTION
Applicant is requested to note that the Examiner for this application has changed. Future correspondence should be directed to Joseph Miano, Art Unit 1631, whose contact information can be found below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2022 has been entered.

Status of the Claims
	Claims 1-5, 7-11, and 16-18 responsive to communications on 08/09/2022 are pending.
	Claim 1 is newly amended.
	Claims 1-5, 7-11, and 16-18 have been examined on their merits.

Priority
This application is a 371 National Stage application of international PCT Application No. PCT/IB2017/052792, fled May 12, 2077, and claims priority to Italian Patent Application No. 10216000049360, fled May 13, 2016. As such the effectively filed date for the instant application is May 13, 2016.

Withdrawn Objections & Rejections
	The objections and rejections presented herein represent the full set of objections and rejections currently pending in the application. Any objections or rejections not specifically reiterated are hereby withdrawn. Prior objections have been addressed by amendment.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-11, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “disease/condition”. It is unclear if disease and condition are synonymous or represent alternate choices. The specification states “a composition comprising micro-fragmented fat tissue for use in the treatment of a systemic disease or a systemic condition, preferably a systemic disease or a systemic condition associated with or caused by sepsis” (page 3, last paragraph). Therefore, it appears that disease and condition refer to different things. As a disease is a condition, but not all conditions are diseases, the claim as amended comprises a narrow limitation followed by a broader limitation.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “disease”, and the claim also recites “condition” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 2 contains the same “disease/condition” phraseology. 
Amending the claims to establishing the conditions of a condition before a disease would be ameliorative. For example, claim 1 could be amended to recite in part “to treat a condition whereby the condition is a systemic disease associated with or caused by sepsis”. While claim 2 could be amended to simply be “disease”.
Claims 2-5, 7-11, and 16-18 are rejected under 35 U.S.C. 112(b) for their dependency on claim 1.
Claim 1 recites the limitations “the acute phase”, “the . . . late phase”, “the acute phase detrimental health effects” and “the late phase detrimental effects”. There is insufficient antecedent basis for any of these limitations in the claim as any step has not been previously introduced. Amending the claims to recite, “wherein sepsis is in an acute phase or a late phase, wherein the acute or late phases comprise detrimental health effects, wherein . . .” would be ameliorative.
Claim 9 recites the limitation "the mis-regulation".  There is insufficient antecedent basis for this limitation in the claim. Amending the claim to simply be “mis-regulation” would be ameliorative.
The term “vivid” in claim 18 is a relative term which renders the claim indefinite. The term “vivid” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, it is unclear what the different between a hallucination and a “vivid” hallucination is, and the phrase “vivid hallucination” is not used in the art to distinguish it from non-vivid hallucinations. For compact prosecution, the phrase “vivid hallucination” has been interpreted as synonymous with hallucination. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2-3, 5, 7-8, and 11, are rejected under 35 U.S.C. 103 as being unpatentable over Messaggio (“Mesenchymal Stem Cells from Hunan adipose tissue: Characterization and immunomodulatory Properties of Tissue and Cellular Products," 2013, previously cited, 02/09/2022, hereafter “Messaggio”) in view of Tremolada (WO2011145075, 2011, previously cited 02/09/2022, hereafter “Tremolada”).
	In regards to claim 1, Messaggio teaches a Lipogems® device that allows micro-fragmentation of the lipoaspirate from human subcutaneous adipose tissue without the need for enzymatic digestion with proteases in order to increase the stem cells bioavailability, which resides on the stromal vascular portion of the tissue (p 29 2nd paragraph-3rd paragraph). Messaggio teaches that the resulting cell populations, called Lipogems®, are human adipose tissue derived stem cells (hADSCs), in general called Lipogems®-derived stem cells. Messaggio teaches that these ADSCs can be administered either via the systemic circulation or directly to the site of intended regeneration (Function and therapeutic potential, p21). Furthermore, Messaggio teaches that these ADSCs can be used to prevent and treat sepsis (Function and therapeutic potential, p22), and may be directed to sites of injury and inflammation (Function and therapeutic potential, p21), which the claims indicate is a systemic disease/condition associated with or caused by sepsis. It is noted that in regards to the limitation of “a micro-fragmented fat”, the specification of this instant application states “Lipogems (micro-fragmented fat)” (p2, last sentence). Therefore, the Lipogems as taught by Messaggio are micro-fragmented fat as defined by the specification. 
Messaggio does not explicitly teach that the micro-fragmented fat contains clusters of fat having a size ranging from 200 to 900 µm.
However, Tremolada teaches extracting adipose tissue from a donor subject liposuction, mechanically treating the tissue by mechanical stirring (entire document, including [0050]-[0260]). The mechanical treatment reduces macro-agglomerates allowing adipose tissue harvested by liposuction to be conveniently processed into relatively small and uniformly sized micro-agglomerates which are suitable for transplantation, e.g., for use in cellular therapies ((0057)]-[0218]). Tremolada continues, that advantageously the agglomerates ensure successful transplantation of micro-agglomerates which are suitable for transplantation, e.g., for use in cellular therapies [0298]. Specifically, Tremolada teaches agglomerates obtained may be obtained with an average size of 500 µm, (paragraph [290]) which lies within the range of 200 to 900 µm.
In regards to amounts that lie within a range, 2144.05(I) states, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”.
A person of ordinary skill in the art would be motivated to modify the method of use micro-fragments having a size ranging from 200 to 900 µm because Tremolada teaches that small fragments are suitable for transplantation or cellular therapies, and following the directions of Tremolada would save time and expenses. Furthermore, since Tremolada teaches that agglomerates may be readily obtained with an average size of 500 µm, (paragraph [290]), which lies within the range of 200 to 900 µm, and methods, and methods for doing so, it could be done with predictable results and a reasonable expectation of success.
In regards to claim 2, in regards to the claim language “wherein the disease/condition is a systemic, inflammatory, immune, or chronic disease/condition, said disease/condition being caused by a septic disease/condition”, it should be noted that these limitations are intended results. The courts have held (quoting Minton v. Nat'lAss'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a "whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited." Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005). Simply put, these limitations do nothing more than describe an intended result of a process. These limitations are plainly non- limiting.
Further, as above, Messaggio teaches that these ADSCs can be used to prevent and treat sepsis (Function and therapeutic potential, p22), and may be directed to sites of injury and inflammation (Function and therapeutic potential, p21).
In regards to claim 3, Messaggio teaches that the hADSCs derived from the micro-fragmented lipoaspirate from human subcutaneous adipose tissue by the Lipogems® device are immunomodulatory and can promote tissue repair through immunosuppressive effects exerted via secreted factors such as prostaglandin E2 (PGE2) to prevent and treat sepsis (p 25 last paragraph).
In regards to claim 5, Messaggio teaches that the Lipogems® device that allows three micro- fragmentation step of the lipoaspirate from human subcutaneous adipose tissue without the need for enzymatic digestion with proteases in order to increase the stem cells bioavailability, which resides on the stromal vascular portion of the tissue (p 29 2nd paragraph-3rd paragraph).
In regards to claim 7, the claim language “wherein the micro-fragmented fat contains clusters of fat comprising Mesenchymal Stem Cells (MSCs) and/or pericytes and/or Adipose Stem Calls, wherein said cells maintain their natural/intact stromal vascular niches”, it should be noted that these limitations are intended results. The courts have held (quoting Minton v. Nat'lAss'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a "whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited." Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005). Simply put, these limitations do nothing more than describe an intended result of a process. These limitations are plainly non-limiting.
In regards to claim 8, Messaggio teaches that the Lipogems® device that allows three micro- fragmentation step of the lipoaspirate from human subcutaneous adipose tissue (p 29 2nd paragraph, 3 paragraph).
Regarding claim 11, Messaggio does not explicitly teach that the micro-fragmented fat is obtained by progressively reducing fat samples in small clusters by means of mild mechanical forces and in the presence of a saline solution.
However, Tremolada teaches in the washing step, the washing in a saline solution and separating container 1 containing fat mixed with a sterile solution, e.g. either saline injected with a syringe through the inlet or saline withdrawn from a bag, is stirred with a force that does not cause the cell walls to break but is sufficient to form an emulsion, i.e. a dispersion of tiny oil drops within the washing fluid, due to the presence of the balls (p13, lines 1-18). Therefore, Tremolada teaches that the micro-fragmented fat Is obtained by progressively reducing fat samples in small clusters by means of mild mechanical forces and in the presence of a saline solution. Tremolada continues that this allows the fatty liquids to be separated without chemicals or enzymes that might lead to disintegration of the cell material and allows for the cell material for transplantation to be cleaned of any waste liquid such as blood and oil (p13, lines 1-18).
Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Messaggio and specifically obtain the micro-fragmented fat by progressively reducing fat samples in small clusters by means of mild mechanical forces and in the presence of a saline solution because it would avoid chemically damaging the cells, which would lead to higher yields of usable micro-fragmented fat, and because it would allow it to easily be cleaned of wastes that would make it unsuitable for transplantation purposes. Furthermore, because Tremolada teaches methods that readily could be applied to the separating of micro-fragmented fat by mild mechanical forces in a saline solution, it could be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Messaggio and Tremolada renders the invention unpatentable as claimed.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Messaggio in view of Tremolada as applied to claims 1, 2-3, 5, 7-8, and 11, above, and further in view of Wang et al. (The American Journal of Emergency Medicine, 2008, hereafter “Wang”).
The teachings of Messaggio and Tremolada are relied upon as above.
In regards to claim 4, as above, Messaggio teaches that micro-fragmented fat can be used to prevent and treat sepsis (Function and therapeutic potential, p22). However, Messaggio and Tremolada do not explicitly teach, wherein sepsis is in the acute or late phases, comprising detrimental effects as in claim 4.
However, Wang teaches that multiple organ dysfunction syndrome (MODS) is a major cause of morbidity and mortality in intensive care units (Abstract, p711). Wang continues that MODS is frequently encountered in critically ill patients owing to advancements in organ-specific supportive technologies to survive the acute phase of severe septic shock, and that MODS is the result of an inappropriate generalized inflammatory response due to a variety of acute insults (Abstract, p711). Furthermore, Wang teaches that cytokine storms are the basic pathological mechanism that causes MODS (p712, column 1, top paragraph). Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Messaggio and treat sepsis in the acute or late phases, comprising detrimental effects as in claim 4 because Wang teaches that a late phase detrimental effects such as MODS is caused by acute phase detrimental effects such as cytokine storms and that this leads to morbidity and mortality in critically ill patients. Furthermore, because Wand teaches that these patients can be supported by advancements in supportive technologies, it could be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Messaggio, Tremolada, and Wang renders the invention unpatentable as claimed.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Messaggio in view of Tremolada as applied to claims 1, 2-3, 5, 7-8, and 11 above, and further as evidenced by Kellum et al. (Arch Intern Med, 2007, previously cited previously cited 02/09/2022, hereafter “Kellum”).
The teachings of Messaggio and Tremolada are relied upon as above.
In regards to claim 9, as above, Messaggio teaches that the microfragments can be used to prevent and treat sepsis (Function and therapeutic potential, p22), and may be directed to sites of injury and inflammation (Function and therapeutic potential, p21),
Messaggio is silent on whether the disease caused or associated with sepsis involves mis-regulation of pro-inflammatory molecules selected from the group consisting of the of IL-1a, IL-1b, IL1-2, 1L-5, IL-6, IL-12, IL-17, GM-CSF, IFN-g), MIP-1a, MIP-1b, RANTES, procalcitonin molecule, and creatine kinase and TNF-a.
However, Kellum teaches that sepsis is caused by severe counter-regulatory cytokines of IL-6 (interleukin 6) (abstract). Therefore, it appears that regulation of pro-inflammatory molecules such as IL-6 is an inherent property of sepsis associated diseases.
Furthermore, even if it were not,  it would have been obvious to a person of ordinary skill in the art to combine the cell populations called Lipbogems® human adipose tissue derived stem cells (hADSCs), in general called Lipogems®-derived stem cells to prevent and treat sepsis as disclosed by Messaggio and Tremolada by following the teachings of Kellum and routine practice, the Kellum certainly suggests that condition/disease associated with or caused by sepsis involves the mis-regulation of pro- inflammatory molecules selected from the group consisting of IL-6. Furthermore, since Kellum teaches sepsis is caused by severe counter-regulatory cytokines of IL-6 (interleukin 6) (abstract), it could be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Messaggio, Tremolada, and Kellum renders the invention unpatentable as claimed.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Messaggio in view of Tremolada as applied to claims 1, 2-3, 5, 7-8, and 11 above, and further in view of Conzalez-Rey et al. (Gut, 2009, previously cited 02/09/2022, hereafter “Conzalez-Rey”). 
In regards to claim 10, Tremolada also teaches a method of producing a mesenchymal stem cell (MSC) from micro-fragmented fat, by teachings composition, comprising: 1) extracting adipose tissue from a donor subject via liposuction, mechanically treating the tissue by mechanical string (entire document, including [0092], [2050)-(O360)}. The mechanical treatment reduces micro- agglomerates allows adipose tissue harvested by liposuction to be conveniently processed into relatively small and uniformly sized micro-agglomerates which are suitable for transplantation, e.g., for use in cellular therapies ([0057-0278)).
However, Messaggio and Tremolada do not teach, wherein the micro-fragmented fat is administered in a manner selected from the group consisting of for intraperitoneal, intramuscular, alveolar, nasal, pulmonary, intrathecal, and via cribriform plate (lamina cribra}.
However, before the instant effective filing date of the instant invention, Conzalez-Rey teaches treating sepsis in septic mice by injecting intraperitoneally with hASCs or murine ASCs (p 2 1% column 1, paragraph). Conzalez-Rey teaches the capacity of hASCs to suppress acute inflammatory autoimmune responses in mice by inhibiting the inflammatory and Th1 responses. This might offer a therapeutic advantage over neutralizing antibodies directed against a single mediator (p 11 1 column last paragraph).
Accordingly, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Messaggio and Tremolada that the micro-fragmented fat contains adipose-derived hMSCs by using intraperitoneal injection of hADSCs to treat sepsis as disclosed by Conzalez- Rey with a reasonable expectation for successfully treating sepsis by intraperitoneal injection of human adult stem cells derived from adipose tissue protect against experimental colitis and sepsis.
One would have been motivated to do so to receive the expected benefit of the hADSCs to suppress acute inflammatory autoimmune responses in mice by inhibiting the inflammatory and Th1 responses and offer a therapeutic advantage over neutralizing antibodies directed against a single mediator.
Therefore, the combined teachings of Messaggio, Tremolada, and Conzalez-Rey renders the invention unpatentable as claimed.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Messaggio in view of Tremolada as applied to claims 1, 2-3, 5, 7-8, and 11 above, and further in view of Giori et al. (CellR4, March 2015, hereafter “Giori”).
The teachings of Messaggio and Tremolada are relied upon as above.
Messaggio and Tremolada do not explicitly teach, wherein said micro-fragmented fat derives from human adipose tissue isolated/lipoaspirate from the lower and/or the lateral abdomen area of an individual.
However, Giori teaches methods for using micro-fragmented fat grafts (Lipogems) for disease states (Abstract, p1), which were 400 to 900 µm in size (p4, Processing of adipose tissue with Lipogems device). Specifically, Giori teaches that adipose tissue was harvested from lateral abdomen using techniques derived from traditional surgical liposuction. Since fat is typically deposited in the lower abdomen, a person of ordinary skill in the arts would be motivated to obtain fat from this area because they could readily obtain large quantiles of fat. Furthermore, as Giori teaches that fat can be obtained from this area, and provides known techniques in the art for obtaining it (liposuction), it could be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Messaggio, Tremolada, and Giori renders the invention unpatentable as claimed.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Messaggio in view of Tremolada as applied to claims 1, 2-3, 5, 7-8, and 11 above, and further in view of Kim et al. (Cell Transplantation, 2013, previously cited 02/09/2022, hereafter “Kim”).
The teachings of Messaggio and Tremolada are relied upon as above.
Messaggio and Tremolada does not teach, using nasal route.
However, before the instant effective filing date of the instant invention, Kim teaches adipose-derived stem cells (ASCs) for tissue regeneration in patients with filler-related complications such as necrosis (abstract). 
Accordingly, it would have been obvious to a person of ordinary skill in the art to modify the cell populations called Lipogems® human adipose tissue derived stem cells (hADSCs), in general called Lipogems®-derived stem cells to prevent and treat sepsis as disclosed by Messaggio and Tremolada by using nasal administration of highly condensed adipose-derived stem cells for new treatment option for post filler injection wounds such as necrosis as disclosed by Kim as a matter of design choice to prepare micro-fragmented fat derived hADSCs to treat patients with filler-related complications such as necrosis, said design choice amounting to combining prior art elements according to known methods to yield predictable results. Given that different elements of the micro-fragmented fat were available and were routinely used in deriving hADSCs to patients with filler-related complications such as necrosis, it would have been a matter of design choice for one of ordinary skill in the art to combine different elements each of which is taught by the prior art to be useful for the same purpose in order to treat patients with filler-related complications such as necrosis. Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at htto: www. uspto.gov/web/offices/dcom/bpai/prec/fd07 1925.pdf).
Therefore, the combined teachings of Messaggio, Tremolada, and Kim renders the invention unpatentable as claimed.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Messaggio, in view of Tremolada, as applied to claims 1, 2-3, 5, 7-8, and 11 above, and Wang, and as applied to claim 4 above, and further in view of Smith (abstract, 2014, previously cited 02/09/2022, hereafter “Smith”).
The teachings of Messaggio, Tremolada, and Wang are relied upon as above.
Messaggio, Tremolada, and Wang do not explicitly teach cognitive impairment or when cognitive impairment is insomnia, nightmare, vivid hallucinations, or panic attacks.
 However, before the instant effective filing date of the instant invention, Smith (Abstract, 2014) teaches that sepsis syndrome causes nightmares, panic attacks, and vivid hallucinations (abstract).
In view of the foregoing, it would have been obvious to one of ordinary skill in the art at the time the invention to modify the cell populations called Lipogems® human adipose tissue derived stem cells (nhADSCs), in general called Lipogems®-derived stem cells to prevent and treat sepsis as taught by Messaggio, Tremolada, and Wang for treating sepsis syndrome causes nightmares, panic attacks, and vivid hallucinations as disclosed by Smith, as a matter of design choice to treat post-sepsis syndrome and other long-term effects of sepsis as nightmares, panic attacks, and vivid hallucinations, as taught by Smith, said design choice amounting to combining prior art elements according to known methods to yield predictable results. A person of ordinary skill in the arts would be motivated to do so to alleviate these mental disturbances in patients and improve their quality of life. Furthermore, because Mesaggio, as suggested by Tremolada, teach methods for treating sepsis, it could be done with predictable results and a reasonable expectation of success.
Given that different elements of the Lipogems® human adipose tissue derived stem cells (hADSCs), were available and were routinely used in treatment of patient with sepsis and burn wounds, it would have been a matter of design choice for one of ordinary skill in the art to treat the effects of sepsis of which is taught by the prior art to be useful for the same purpose in order to treat post-sepsis syndrome and other long-term effects of sepsis as nightmares, panic attacks, and vivid hallucinations that is to be used for the very same purpose. In the instant case the idea of combining them flows logically from having been taught in the prior art. Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).
Therefore, the combined teachings of Messaggio, Tremolada, and Smith renders the invention unpatentable as claimed.

Response to Arguments
	Applicant remarks that in the previous correspondence that Applicant highlights unexpected results for using micro-fragmented fat to treat sepsis (Response, p5-6).
	Applicant’s results have been fully considered, but are not found persuasive.
As detailed above, Messaggio teaches that micro-fragmented fat can be used to to prevent and treat sepsis (Function and therapeutic potential, p22), and may be directed to sites of injury and inflammation (Function and therapeutic potential, p21). Therefore, it would be expected methods utilizing micro-fragmented fat could be used to treat sepsis.

Applicant remarks that claim 1 has been narrowed to make it more commensurate in scope to the disclosure, and provides Declaration by the inventor confirming cluster sizes from 200 to 900 µm (Remarks, p6). Applicant continues that clusters of this size has specific clinical benefits, such as increased number of graft pieces and uniform absorption in vivo, amongst others (Reparks, p7).
Applicant’s remarks have been fully considered but are not found persuasive.
As detailed above, Tremolada teaches clusters may be obtained with an average size of 500 µm, (paragraph [290]) which lies within the range of 200 to 900 µm.
In regards to amounts that lie within a range, 2144.05(I) states, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”.
Additionally, as above, Giori also teaches methods for using micro-fragmented fat grafts (Lipogems) for disease states (Abstract, p1), which were 400 to 900 µm in size (p4, Processing of adipose tissue with Lipogems device), which also lie within the range of 200 to 900 µm. Therefore, the use of fat micro-fragments for clinical purposes at the range within claim 1 is known in the art.
Furthermore, in as much as the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., clinical benefits, such as increased number of graft pieces and uniform absorption in vivo, amongst others) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant remarks that there is nothing in the teachings of Messaggio or Tremolada that would have led on skilled in the art to predict that micro-fragmented fat, particularly those at the claim levels, would have led to the unexpected results demonstrated in this application (Remarks, p7). Applicant further remarks, that none of the secondary references address these deficiencies (Remarks, p7).
Applicant’s remarks have been fully considered but are not found persuasive.
As above, the combined teachings of Messaggio and Tremolada teach the features of amended claim 1. Therefore, these features cannot be unexpected results since they are prima facie obvious, as taught by the art.
Furthermore, as Messaggio and Tremolada are not deficient, in regards to the use of micro-fragmented fat at the claimed level, none of the secondary references are relied upon to remedy them.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Response to Declaration under 35 C.F.R. § 1.132

The declaration under 37 CFR 1.132 filed 08/09/2022 is insufficient to overcome the rejection of claim 1-5, 7-11, and 16-18 based upon the rejection of claims under 35 U.S.C. 103 as being unpatentable over Messaggio in view of Tremolada, as set forth in the last Office action because: it fails to set forth facts that overcome the rejection as detailed above.

Applicant provides evidence that fully preserved clusters can have a size ranging (from 200 to 900 µm, with about 90% of the clusters ranging from 300-500 µm (Declaration, p2).
Applicant’s declaration has been fully considered, but fail to set forth facts that overcome the rejection as detailed above.

As detailed above, Tremolada teaches clusters may be obtained with an average size of 500 µm, (paragraph [290]) which lies within the range of 200 to 900 µm.
In regards to amounts that lie within a range, 2144.05(I) states, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”.
Additionally, as above, Giori also teaches methods for using micro-fragmented fat grafts (Lipogems) for disease states (Abstract, p1), which were 400 to 900 µm in size (p4, Processing of adipose tissue with Lipogems device), which also lie within the range of 200 to 900 µm. Therefore, the use of fat micro-fragments for clinical purposes at the range within claim 1 is known in the art.

Applicant declares that this size represents in all aspects a natural implantable bioreactor that incorporates the main elements for a perfect natural response (Declaration, p3).
Applicant’s declaration has been fully considered but fail to set forth facts that overcome the rejection as detailed above.
As the combined teachings of Messaggio and Tremolada, as detailed above, render prima facie obvious limitations of claim 1, as detailed above, the method of Messaggio, as suggested by Tremolada would inherently have these characteristics as well.
Furthermore, in as much as the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a natural implantable bioreactor that incorporates the main elements for a perfect natural response) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant declares that the reduction of lipoaspirate from 3mm to the claimed diameter range causes an enormous increase in the number of graft pieces which can expose a very large number of capillaries, and consequently pericytes in a completely natural way, or that Lipogems micro-fragmented fat tissue actively produces microcapillaries in vitro (Declaration, p3-4).
Applicant’s declarations have been fully considered but fail to set forth facts that overcome the rejection as detailed above. 
As the combined teachings of Messaggio and Tremolada, as detailed above, render prima facie obvious limitations of claim 1, as detailed above, the method of Messaggio, as suggested by Tremolada would inherently have these characteristics as well.
Furthermore, in as much as the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., causing an enormous increase in the number of graft pieces which can expose a very large number of capillaries, and consequently pericytes in a completely natural way, or that Lipogems micro-fragmented fat tissue actively produces microcapillaries in vitro) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant declares the qualifications and publications of inventor Tremolada (p1, 6-19).
Applicant’s declarations have been fully considered, but the facts set forth are not germane to the rejection at hand.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH PAUL MIANO/Examiner, Art Unit 1631                                                                                                                                                                                                        
/PETER PARAS JR/Supervisory Patent Examiner, Art Unit 1632